          Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 1 of 7



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                             Northern Division

JOHN J. DURANT

               Plaintiff,
                                                  Case No. 1:18-cv-3739
v.

DAVID PRIDGEN dba REALTY ONE                      JURY TRIAL DEMANDED
GROUP EXCELLENCE
1829 Reistertown Road, Suite 350
Pikesville, Maryland 21208

Serve on Resident Agent:
Alecia Pridgen (or David Pridgen)
7305 Rockridge Road
Baltimore, Maryland 21207

and

CONWAY INVESTMENTS, LLC DBA
REALTY EXECUTIVES PREMIER GROUP
100 West Road, Suite 300
Towson, MD 21204

Serve on Resident Agent:
Bessie Conway
2 Timberpark Court
Lutherville, Maryland 21093

               Defendants.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff JOHN J. DURANT by and through undersigned counsel, brings this Complaint

against Defendant DAVID PRIDGEN dba REALTY ONE GROUP EXCELLENCE and

CONWAY INVESTMENTS, LLC dba REALTY EXECUTIVES PREMIER GROUP, for

damages and injunctive relief, and in support thereof states as follows:
             Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 2 of 7



                                  SUMMARY OF THE ACTION

        1.      Plaintiff JOHN J. DURANT (“Durant”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Durant’s

original copyrighted works of authorship.

        2.      John Durant's work is sought after by architects, interior designers and magazines,

builders, architectural product manufacturers and developers. Durant has photographed some of

the most extraordinary structures including the San Diego Convention Center, Dell Children's

Hospital in Austin, Texas, San Diego University Student Union building, One La Jolla building

in San Diego, California, Fox Hollow residence in Paso Robels, California, Indigo Hotel and the

Hilton Bayfront Hotel in San Diego, California, among others. JDP's clients include Safdie

Rabines Architects, NBBJ Architects, James Hubbell Architect, Norm Applebaum Architect,

Homer Delawie Architect, Robert Palmer Architect.

        3.      Defendant DAVID PRIDGEN dba REALTY ONE GROUP EXCELLENCE

(“Pridgen”) owns and operates a website called www.CommunityBlueBook.com that provides

information on real estate markets. It provide information including the average days on markets,

selling versus asking price, average sale price, number of homes for sale, and view all current

listings and recently sold listings.

        4.      Defendant CONWAY INVESTMENTS, LLC dba REALTY EXECUTIVES

PREMIER GROUP (“Conway”) is a real estate agency that specializes in residential sales and is

listed as the contact information for the website www.CommunityBlueBook.com.

        5.      PRIDGEN is also a real estate agent for Conway.

        6.      Defendants Pridgen and Conway are collectively referred to as “Defendants.”




                                                 2
             Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 3 of 7



        7.      Durant alleges that Defendants copied Durant’s copyrighted Work from the

internet in order to advertise, market and promote their business activities. Defendants

committed the violations alleged in connection with Defendants’ businesses for purposes of

advertising and promoting sales to the public in the course and scope of Defendants’ businesses.

                                   JURISDICTION AND VENUE

        8.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        9.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        10.     Defendants are subject to personal jurisdiction in Maryland.

        11.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendants engaged in

infringement in this district, Defendants reside in this district, and Defendants are subject to

personal jurisdiction in this district.

                                          DEFENDANTS

        12.     Realty One Group Excellence is a Maryland real estate business with its principal

place of business at 1829 Reistertown Road, Suite 350, Pikesville, Maryland, 21208, and can be

served by serving its Registered Agent, RPM Enterprises, LLC, 7305 Rockridge Road,

Pikesville, Maryland, 21208.

        13.     Conway Investments, LLC dba Realty Executives Premier Group is a Maryland

Limited Liability Company with its principal place of business at 100 West Road, Suite 300,

Towson, MD 21204, and can be served by serving its Registered Agent at the same address.

        14.     David Pridgen is a real estate agent and broker in the state of Maryland and can be

served at 1829 Reistertown Road, Suite 350, Pikesville, MD 21208.



                                                  3
             Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 4 of 7



                           THE COPYRIGHTED WORK AT ISSUE

        15.     Durant created a photograph which is shown below and referred to herein as the

“Work”.




        16.     Durant registered the Work with the Register of Copyrights on July 20, 2007 and

was assigned the registration number VAu 750-466. The Certificate of Registration is attached

hereto as Exhibit 1.

        17.     At all relevant times Durant was the owner of the copyrighted Work at issue in

this case.

                             INFRINGEMENT BY DEFENDANTS

        18.     The Defendants have never been licensed to use the Work at issue in this action

for any purpose.

        19.     On a date after the Work at issue in this action was created, but before the filing

of this action, the Defendants copied the Work.

        20.     The Defendants copied Durant’s copyrighted Work without Durant’s permission.

        21.     After the Defendants copied the Work, they made further copies and distributed

the Work on the internet to promote the sale of goods and services as part of their real estate

business.


                                                  4
              Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 5 of 7



        22.      The Defendants copied and distributed Durant’s copyrighted Work in connection

with their business for purposes of advertising and promoting their business, and in the course

and scope of advertising and selling products and services.

        23.      Durant’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        24.      The Defendants committed copyright infringement of the Work as evidenced by

the documents attached hereto as Exhibit 2.

        25.      Durant never gave the Defendants permission or authority to copy, distribute or

display the Work at issue in this case.

        26.      Durant notified the Defendants of the allegations set forth herein on April 2, 2018

and May 3, 2018. To date, the Defendants have failed to respond to Plaintiff’s Notices. Copies

of the Notices are attached hereto as Exhibit 3.

                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        27.      Plaintiff incorporates the allegations of paragraphs 1 through 26 of this Complaint

as if fully set forth herein.

        28.      Durant owns a valid copyright in the Work at issue in this case.

        29.      Durant registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        30.       The Defendants copied, displayed, and distributed the Work at issue in this case

and made derivatives of the Work without Durant’s authorization in violation of 17 U.S.C. §

501.

        31.      The Defendants performed the acts alleged in the course and scope of its business

activities.


                                                   5
               Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 6 of 7



          32.     Durant has been damaged.

          33.     The harm caused to Durant has been irreparable.

          WHEREFORE, the Plaintiff prays for judgment against the Defendants Realty One

Group Excellence, Conway Investments, LLC dba Realty Executives Premier Group, and David

Pridgen that:

          a.      Defendants and their officers, agents, servants, employees, affiliated entities, and

all of those in active concert with them, be preliminarily and permanently enjoined from

committing the acts alleged herein in violation of 17 U.S.C. § 501;

          b.      Defendants be required to pay Plaintiff his actual damages and Defendants’

profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided

in 17 U.S.C. § 504;

          c.      Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon; and

          d.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                                Respectfully submitted,

                                                STRAVITZ LAW FIRM, PC


                                        By:     /s/ Eric N. Stravitz
                                                Eric N. Stravitz (Bar No. 23610)
                                                4300 Forbes Boulevard
                                                Suite 100
                                                Lanham, MD 20706
                                                O: (240) 467-5741
                                                F: (240) 467-5743
                                                E: eric@stravitzlawfirm.com
                                                Counsel for Plaintiff




                                                   6
   Case 1:18-cv-03739-TDC Document 1 Filed 12/04/18 Page 7 of 7



                                 JURY DEMAND

Plaintiff hereby demands a trial by jury of all issues so triable.

                                       s/ Eric N. Stravitz
                                       Eric N. Stravitz (Bar No. 23610)




                                           7
